Citation Nr: 1756921	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  06-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right patellar fracture, status post-surgical intervention.

2.  Entitlement to an initial rating in excess of 10 percent for left patellar fracture, no surgical intervention.

3.  Entitlement to an initial rating in excess of 10 percent for hyperextension of the right knee prior to February 11, 2010, and in excess of 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for hyperextension of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent for a scar residual due to a partially severed left testicle, to include whether special monthly compensation is warranted for the loss of use of a creative organ.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to January 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

In December 2009, the Board denied entitlement to an initial compensable rating for residuals of a right knee surgical scar, and entitlement to an initial rating higher than 10 percent for residuals of a partially severed left testicle.  The Board remanded the questions regarding the initial ratings warranted for bilateral knee disorders, and for lumbar degenerative disc disease to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

In July 2010, the Secretary of Veterans Affairs submitted a Motion For Remand (Motion).  In a July 2010 Order, the Court granted the Motion, vacated the December 2009 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

In February 2011, the AMC increased the rating for the Veteran's hypertension of the right knee to 20 percent, effective February 11, 2010.

In June 2011, the Board remanded all of the Veteran's claims for further development, to include compliance with the Secretary's Motion.

In January 2013, the Board denied entitlement to an initial compensable rating for right knee surgical scar residual and entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease.  Accordingly, these issues are no longer before the Board.  In addition, the Board remanded the issues of entitlement to increased initial ratings for the Veteran's various knee disabilities, entitlement to an increased initial rating for a scar of the left testicle, to include whether special monthly compensation is warranted, and entitlement to TDIU. 

In July 2017, the RO denied special monthly compensation based on anatomical loss of a creative organ and based on loss of use of a creative organ, and granted entitlement to a separate evaluation for residuals of left partial orchiectomy.

The issues of entitlement to increased initial ratings for the Veteran's various knee disabilities and entitlement to an increased initial rating for a scar of the left testicle, to include whether special monthly compensation is warranted, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On January 24, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for TIDU is requested.




CONCLUSION OF LAW

Regarding the issue of TDIU, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board acknowledges, except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b)(1).  Here, the Veteran submitted a statement, received by VA on January 24, 2014, which stated that he wished "to stop the appeal for individual unemployability."  The Veteran noted that he is presently employed and able to work and has been for the past four years.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of TDIU and it is dismissed.


ORDER

The appeal for TDIU is dismissed.





REMAND

The Board finds that further development is necessary before final adjudication of the issues on appeal.  Specifically, the Board finds that new VA examinations are needed regarding the Veteran's left testicle scar and knee disability.  The Veteran was afforded VA examinations regarding these disabilities in May 2017.  In an examination of the male reproductive system, the examiner marked that the Veteran does not have erectile dysfunction.  However, as the Veteran pointed out in correspondence, received by VA in August 2017, he has been treated for this condition in the past.  In addition, during the examination, the Veteran indicated that he was having difficulty fathering a child, perhaps due to stress.  The examiner also indicated that the Veteran's treatment plan does not include taking continuous medication for the diagnosed condition, but the Veteran contends in the August 2017 correspondence that he takes Lortab for pain.  The Board will remand to address the Veteran's concerns.

Regarding the knee examination, the examiner noted that the Veteran was not currently having flare-ups and thus the examiner was not able to comment on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and any such additional limitation due to pain, weakness, fatigability or incoordination expressed in terms of the degrees of additional range of motion.  The Veteran contends in correspondence, received by VA in August 2017, that he has daily flare-ups in the evenings.  The January 2013 remand specifically requested that the examiner address "the extent, if any, of functional loss of use of either or both knees due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use."  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The Board will remand for compliance with its January 2013 remand.



Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant and outstanding VA treatment records since June 2017, if any.  All attempts to obtain such records should be documented in the claim file.

2.  After completing the above, schedule the Veteran for the appropriate VA examinations to determine the current severity of his service-connected left testicle scar and knee disabilities.  All appropriate tests and studies should be conducted.  The medical rationale for all opinions expressed should be provided.

A copy of the claim file, including all relevant records and a copy of this Remand, must be reviewed by the examiner.  Review must be noted in the examiner's opinion.

Left testicle scar

In accordance with the latest worksheets for rating such disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, his current complaints and the nature and extent of any left testicle scar disability.  A complete rationale for any opinions expressed must be provided.

The examiner is asked to specifically address the Veteran's erectile dysfunction and medication used to treat his disability.

In readjudicating the claim, the RO will specifically address whether the Veteran is entitled to special monthly compensation for the loss of use of a creative organ.

Knee

In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, his current complaints and the nature and extent of any knee disability.  A complete rationale for any opinions expressed must be provided.

In addition to addressing the range of knee motion, the examiner is to specifically address the extent, if any, of functional loss of use of either or both knees due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  If possible, these findings should be portrayed in terms of degrees of additional loss of motion.  The examiner must address the Veteran's daily flare-ups.  The examiner is asked to note the time, frequency, and duration of flare-ups and their impact on functional ability and any additional limitation, ideally expressed in terms of range of motion.

In examining the knees, the examiner is to specifically test for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


